Citation Nr: 0218408	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  98-17 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to temporary total disability benefits 
pursuant to 38 C.F.R. §§ 4.29 or 4.30 on and after March 
1, 1998.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran had active naval service for approximately 20 
years from 1965 to 1985.  This matter comes to the Board 
of Veterans' Appeals (Board) from decisions of the 
Department of Veterans Affairs (VA) Montgomery Regional 
Office (RO).  In July 2000, the veteran testified at a 
Board hearing at the RO regarding the issue of entitlement 
to a temporary total rating under 38 C.F.R. §§ 4.20 or 
4.30, beginning on February 21, 1997.  In April 2000, the 
Board remanded the matter for additional development of 
the evidence.  

While the matter was in remand status, by October 2001 
rating decision, the RO awarded a temporary total rating 
under 38 C.F.R. § 4.30 from February 21, 1997 through 
February 1998.  In a July 2002 letter, the veteran 
indicated that the RO's actions had not satisfied his 
appeal.  A review of the arguments of the veteran and his 
representative indicates that they apparently feel that he 
is entitled to a temporary total rating under either 
38 C.F.R. §§ 4.29 or 4.30 beyond February 1998, as he was 
hospitalized by VA on several occasions thereafter for 
treatment of a service-connected disability.  Thus, the 
issue on appeal has been characterized as set forth on the 
cover page of this remand.  

In addition, there are several other matters which require 
the attention of the RO.  As the Board noted in its April 
2000 remand, the veteran duly perfected an appeal with a 
July 1998 rating decision denying a rating in excess of 20 
percent for a low back disability.  In addition, the 
veteran initiated an appeal with an October 1998 rating 
decision denying a compensable rating for left ear hearing 
loss, but no Statement of the Case had yet been issued.  A 
review of the record indicates that it is still unclear 
whether the veteran wishes to pursue these matters or 
whether he wishes to withdraw them.  Clarification is 
therefore necessary.  

Additionally, it is noted that in December 2001, the 
veteran submitted a formal application for a total 
disability rating based on individual unemployability due 
to service-connected disabilities.  In December 2000, he 
claied entitlement to compensation under 38 U.S.C.A. 
§ 1151 for additional disability (claimed as bowel 
blockage and fistula draining) incurred allegedly as a 
result of 1993 surgery at the Birmingham VA Medical 
Center.  These matters have not yet been adjudicated by 
the RO, and as they are not inextricably intertwined with 
the issue now on appeal, they are referred to the RO for 
initial consideration.  


REMAND

On his January 2001 substantive appeal, the veteran 
requested a personal hearing before a Member of the Board 
sitting at the RO.  

A hearing on appeal will be granted if a veteran, or his 
or her representative, expresses a desire to appear in 
person.  38 C.F.R. § 20.700 (2002).  The importance of 
responding to a request for a hearing is recognized under 
38 C.F.R. § 20.904(a)(3) (2002), as a Board decision may 
be vacated when there is a prejudicial failure to afford 
an appellant a personal hearing.  Therefore, remedial 
action is necessary with respect to this matter.  

In order to ensure full compliance with due process 
requirements, the case is remanded for the following 
actions:  

1.  The RO should contact the veteran 
and ask him to affirmatively indicate 
in writing whether he desires to 
withdraw from appellate status his 
claims of entitlement to a rating in 
excess of 20 percent for a low back 
disability and a compensable rating for 
left ear hearing loss.  

2.  If the veteran indicates that he 
wishes to pursue these matters, the RO 
should issue a statement of the case to 
the veteran and his representative 
addressing the issue of entitlement to 
a compensable rating for left ear 
hearing loss.  The statement of the 
case should include all relevant law 
and regulations pertaining to the 
claim.  The veteran must be advised of 
the time limit in which he may file a 
substantive appeal of this matter.  
38 C.F.R. § 20.302(b) (2000).  This 
issue should then be returned to the 
Board for further appellate 
consideration, only if an appeal is 
properly perfected.  

3.  The veteran should also be 
scheduled, in accordance with 
appropriate procedures, for a personal 
hearing before a Member of the Board at 
the RO.  38 U.S.C.A. § 7107 (West 1991 
& Supp. 2002).  A copy of the notice to 
the veteran of the scheduling of the 
hearing should be placed in the record, 
keeping in mind the 30-day advance 
notice requirement specified at 38 
C.F.R. § 19.76 (2002).  

The case should then be returned to the Board for further 
appellate consideration, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matters remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature 
of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2002).


 

